
	
		II
		112th CONGRESS
		1st Session
		S. 1764
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2011
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  qualifying advanced energy project credit.
	
	
		1.Short titleThis Act may be cited as the
			 Make It in America Tax Credit Act of
			 2011.
		2.Extension and
			 modification of the advanced energy project credit
			(a)Extension
				(1)In
			 generalSubsection (d) of
			 section 48C of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
					
						(6)Additional 2011
				allocations
							(A)In
				generalNot later than 180 days after the date of the enactment
				of this paragraph, the Secretary, in consultation with the Secretary of Energy,
				shall establish a program to consider and award certifications for qualified
				investments eligible for credits under this section to qualifying advanced
				energy project sponsors with respect to applications received on or after the
				date of the enactment of this paragraph.
							(B)LimitationThe
				total amount of credits that may be allocated under the program described in
				subparagraph (A) shall not exceed the 2011 allocation amount reduced by so much
				of the 2011 allocation amount as is taken into account as an increase in the
				limitation described in paragraph (1)(B).
							(C)Application of
				certain rulesRules similar to the rules of paragraphs (2), (3),
				(4), and (5) shall apply for purposes of the program described in subparagraph
				(A), except that—
								(i)CertificationApplicants
				shall have 2 years from the date that the Secretary establishes such program to
				submit applications.
								(ii)Selection
				criteriaFor purposes of paragraph (3)(B)(i), the term
				domestic job creation (both direct and indirect) means the
				creation of direct jobs in the United States producing the property
				manufactured at the manufacturing facility described under subsection
				(c)(1)(A)(i), and the creation of indirect jobs in the manufacturing supply
				chain for such property in the United States.
								(iii)Review and
				redistributionThe Secretary shall conduct a separate review and
				redistribution under paragraph (5) with respect to such program not later than
				4 years after the date of the enactment of this paragraph.
								(D)2011 allocation
				amountFor purposes of this subsection, the term 2011
				allocation amount means $5,000,000,000.
							(E)Modification of
				credit percentageFor purposes of this paragraph, in applying for
				and making a determination of an allocation from the 2011 allocation amount
				(determined without regard to any amount taken into account under paragraph
				(1)(B)), subsection (a) shall be applied by substituting not more than
				30 percent (as determined by the Secretary) for 30
				percent.
							(F)Direct
				paymentsIn lieu of any qualifying advanced energy project credit
				which would otherwise be determined under this section with respect to an
				allocation to a taxpayer under this paragraph, the Secretary shall, upon the
				election of the taxpayer, make a grant to the taxpayer in the amount of such
				credit as so determined. Rules similar to the rules of section 50 shall apply
				with respect to any grant made under this
				subparagraph.
							.
				(2)Portion of 2011
			 allocation allocated toward pending applications under original
			 programSubparagraph (B) of section 48C(d)(1) of such Code is
			 amended by inserting (increased by so much of the 2011 allocation amount
			 (not in excess of $1,500,000,000) as the Secretary determines necessary to make
			 allocations to qualified investments with respect to which qualifying
			 applications were submitted before the date of the enactment of paragraph
			 (6)) after $2,300,000,000.
				(3)Conforming
			 amendmentParagraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 48C(d)(6)(F), after 36C,.
				(b)Biobased
			 manufacturing eligible for credit
				(1)In
			 generalClause (i) of section 48C(c)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 subclause (VI), by redesignating subclause (VII) as subclause (VIII), and by
			 inserting after subclause (VI) the following new subclause:
					
						(VII)qualifying
				biobased product,
				or
						.
				(2)DefinitionSubsection
			 (c) of section 48C of such Code is amended by adding at the following new
			 paragraph:
					
						(3)Qualifying
				biobased product
							(A)In
				generalThe term qualifying biobased product means
				any product, including a product that may be used as a petrochemical
				alternative, the biobased content of which is not less than—
								(i)25 percent,
				or
								(ii)in any instance
				in which the Department of Agriculture has established a minimum content level
				for a designated biobased item pursuant to section 9002 of the Farm Security
				and Rural Investment Act of 2002, such minimum content level.
								(B)ExclusionSuch
				term shall not include the following:
								(i)Any product which
				is sold or used as food, feed, fuel, or an ingredient thereof.
								(ii)Any product
				which is primarily composed of lignocellulosic matter and which is sold or used
				as a paper or wood product, unless such product is manufactured from—
									(I)wood fiber
				harvested from lands certified as well managed by any forest management
				certification program approved by the Secretary, or
									(II)wood fiber
				harvested from Federal public lands, including National Forest System and
				Bureau of Land Management lands, in accordance with an approved land management
				project and a valid timber sale or stewardship contract.
									(C)Biobased
				contentThe term biobased content means, with
				respect to any qualifying biobased product, the amount of carbon from
				biological sources contained in such product, as determined by the testing of
				product samples using the generally accepted methodology of the American
				Society of Testing and Materials
				D6866.
							.
				(c)New name for
			 credit To reflect purpose
				(1)In
			 generalParagraph (5) of section 46 and subsection (a) of section
			 48C of the Internal Revenue Code of 1986 are each amended by striking
			 qualifying advanced energy project credit and inserting
			 Make It in America credit.
				(2)Clerical
			 amendments
					(A)The heading for
			 section 48C of such Code is amended by striking Qualifying Advanced Energy Project
			 Credit and inserting Make It In America
			 Credit.
					(B)The item relating
			 to section 48C in the table of sections for subpart E of part IV of subchapter
			 A of chapter 1 of such Code is amended by striking Qualifying advanced
			 energy project credit and inserting Make It in America
			 credit.
					(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
